                                                                   FILED
                                                           U.S. DISTRICT COURT
                  IN THE UNITED STATES DISTRICT COURT          AUG'.jSTA nr^.
                  FOR THE SOUTHERN DISTRICT OF GEORGIA
                                DUBLIN DIVISION           20I9MAR2O AHI|:09
UNITED STATES OF AMERICA,

                                                               SO. DiS I. Or GA.
     Plaintiff,

        V.



FUNDS   SEIZED   FROM   FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7422;


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX8340;


FUNDS   SEIZED   FROM   FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX7449;


FUNDS   SEIZED   FROM   FIDELITY                  CV 316-020
INVESTMENTS ACCOUNT ENDING
IN XXXX6909;


FUNDS SEIZED FROM FIDELITY
INVESTMENTS ACCOUNT ENDING
IN XXXX4334;


FUNDS SEIZED     FROM   BANK OF
EASTMAN ACCOUNT ENDING
IN XX7548;


FUNDS SEIZED     FROM STATE BANK
AND TRUST COMPANY ACCOUNT
ENDING IN XXXX7036;


FUNDS SEIZED FROM UNITED
FIRST FEDERAL CREDIT UNION
ACCOUNT ENDING IN XX7265;


FUNDS SEIZED     FROM   T.   ROWE
PRICE ACCOUNT ENDING
IN XXXX3286;


FUNDS SEIZED FROM T. ROWE
PRICE ACCOUNT ENDING
IN XXXX5215;
FUNDS SEIZED FROM ATHENS        *
FIRST BANK AND TRUST ACCOUNT    *
ENDING IN XXXX4344;             *

FUNDS SEIZED FROM EMORY          *
CAPITAL MANAGEMENT ACCOUNT       *
                                 *
ENDING IN XX2400;

FUNDS SEIZED FROM EMORY          *
CAPITAL MANAGEMENT ACCOUNT       *
ENDING IN XX2401;                *
                                 *


REAL PROPERTY LOCATED AT 821     *
PLAZA AVENUE, EASTMAN, GEORGIA; *
                                 *


REAL PROPERTY LOCATED AT 3037    *
HIGHWAY 257, DUBLIN, GEORGIA;    *
                                 *


REAL PROPERTY LOCATED AT 2772    *
CLAXTON DAIRY ROAD, DUBLIN,      *
GEORGIA;                         *
                                 *


REAL PROPERTY CONSISTING OF      *
62.3 ACRES IN DODGE COUNTY,      *
GEORGIA;                         *
                                 *


REAL PROPERTY CONSISTING OF      *
56.47 ACRES IN DODGE COUNTY,     *
GEORGIA;                         *
                                 *


FUNDS CONTAINED IN VANGUARD      *
CHARITABLE ENDOWMENT PROGRAM     *
ACCOUNT ENDING IN XX2970,        *
                                *


     Defendants.                 *




                              ORDER




     Before the Court in the captioned matter is a ''Consent Motion

to Continue Evidentiary Hearing and Approve Discovery Schedule."

The motion (doc. no. 44) is GRANTED IN PART.   The hearing scheduled

for March 26, 2019, is hereby continued.       The Court imposes the
following Scheduling Order to allow the parties^ an opportunity to

engage in necessary discovery:



     Close of Discovery                  June 18, 2019


     Last Day to File Motions            July 18, 2019




     ORDER ENTERED at Augusta, Georgia this          day of March,

2019.




                                     UNITED STATES DISTRICT JUD




1 Any reference to ''parties" includes the Government and the only
Claimant in the case, Lisa Bird, who is proceeding pro se and shall
be served with every filing in this case from henceforth.
                                 3
